Citation Nr: 1447227	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-09 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Huntington, West Virginia Department of Veterans Affairs Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDING OF FACT

The weight of the competent evidence of record demonstrates that the Veteran has been diagnosed with PTSD under the DSM-IV criteria due to an in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has PTSD due to various in-service stressors.  The Board notes that in an October 2013 rating decision, the Veteran was granted a combined disability rating of 100 percent and found eligible for benefits under 38 U.S.C. Ch. 35, effective February 2013.   

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014). 

In the instant case, VA treatment records and various VA examination reports of record show that the Veteran was given a diagnosis of PTSD on several occasions and it was noted that symptoms leading to such a diagnosis included, but were not limited to, emotional reactivity, avoidance, and nightmares of events that took places while he served as a mechanic in Kuwait during the First Gulf War.  While the medical evidence is not unanimous in diagnosing PTSD, the great weight of the evidence, including many of the Veteran's regular treating mental health professionals, diagnose the Veteran with PTSD as a result of stressors emanating from his active duty service in the Southwest Asia theater of operations.  As such, the preponderance of the evidence shows that the criteria for PTSD are well established.  See 38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2014) (pertaining to combat Veterans).  Proof of combat participation is generally found in a Veteran's service personnel records.  A review of the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was light wheel vehicle mechanic, that he served in the Southwest Asia from August 1990 to April 1991, and was awarded the National Defense Service Medal and the Kuwait Liberation Medal - Kuwait.  He has reported that his duties while serving in Southwest Asia included recovering vehicles disabled or destroyed by fire fights or attacks and that these duties exposed him to injured and dead bodies.  He also reported that he was in close proximity to missile attacks, which was stressful.  The Veteran has not reported that he served in direct combat, nor do his military citations or awards implicate engaging in combat with the enemy.  

Notwithstanding, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, ..., and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.  A location that produces such fear is evidenced by awards such as the Kuwait Liberation Medal - Kuwait.  

Though the record contains only the Veteran's lay testimony that the stressors occurred, the revised PTSD regulations indicate that lay testimony alone may establish a claimed in-service stressor so long as a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate, there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  The Board finds that given the Veteran's confirmed presence in Kuwait during the first Gulf War and his MOS, the Veteran's alleged stressors are consistent with the circumstances, conditions, and hardships of the Veteran's military service.  The record contains no clear and convincing evidence to the contrary.  Therefore, the Board concludes that no further evidentiary development is required to corroborate the occurrence of the alleged stressors. 

As such, resolving reasonable doubt in favor of the Veteran, the Board finds that there is evidence sufficient to establish the Veteran's in-service stressors, namely witnessing death and injury, occurred; and that these events were determined to be sufficient by a VA psychologist or psychiatrist to support the diagnosis of PTSD.  See 38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Board finds that the evidence is at least in equipoise that the in-service stressor occurred and that service connection for PTSD is warranted.  See 38 C.F.R. § 3.304(f). 

In sum, the record shows a diagnosis of PTSD, medical evidence establishing a link between current symptoms and an in-service stressor, and evidence establishing that the in-service stressor occurred.  For those reasons, the claim for entitlement to service connection for PTSD is granted.


ORDER

Entitlement to service connection for PTSD is granted. 


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


